73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Tony Eugene BARNETT, Plaintiff-Appellant,v.BURLINGTON INDUSTRIES, INC., Defendant-Appellee.
No. 94-2567.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 12, 1995.Decided:  Jan. 5, 1996.

Tony Eugene Barnett, Appellant Pro Se.  William Pinkney Herbert Cary, BROOKS, PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, North Carolina, for Appellee.
Before HALL, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order granting Appellee summary judgment in this employment discrimination action.  We have reviewed the record and the magistrate judge's opinion* and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.  Barnett v. Burlington Indus., No. CA-94-128 (W.D.N.C. Oct. 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c)(1) (West 1993).  Subsequent to issuance of the magistrate judge's final order and Barnett's appeal from that order, the district court issued an order dismissing Barnett's complaint under 28 U.S.C. Sec. 1915(d) (1988).  We, however, have jurisdiction only to review the order of the magistrate judge, because the parties did not consent to an appeal to the district court judge under 28 U.S.C.A. Sec. 636(c)(4) (West 1993), and Barnett properly exercised his right to appeal directly to this court under Sec. 636(c)(3)